TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00519-CV


John Koo-Hyun Kim, Appellant

v.

Walnut Creek Crossing Apartment Manager's Supervisors; Luena Valendate; Kiri Leddis;
and President Evan Griffiths, Westdale Asset Management, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-07-001648, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a petition seeking emergency relief from a notice of eviction.  He
styles his request a "prayer for writ of certiorari."  See Tex. R. App. P. 52 (governing extraordinary
relief in courts of appeals).  We deny appellant's request for emergency relief.	

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 14, 2007